Moore, J.
This is a certiorari proceeding to review the action of the circuit judge in refusing a mandamus to compel the board of supervisors to allow and pay certain accounts. These accounts were for services rendered by the relator as county clerk, which, with one or two exceptions, were services it was his duty to perform. The claims may be summarized as follows: First, claims for services rendered in tax proceedings under the provisions of subdivision 7, § 9009, 2 How. Stat., and sections 90 and 110, Act No. 206, Pub. Acts 1893, amounting to $177; a claim of $22.60 for expenses in going to and from Big Bapids in connection with the tax proceedings, and for work done in relation thereto; an item of $30 for comparing tax returns, and for services in canvassing spring and fall election returns; an item of $25 for incidental expenses of clerk for county, being postage and express charges paid, etc. (this sum of $25 was not itemized); and an item of $40 for making copies of records for use of the state statistician.
The relator claims that he rendered these services under an implied understanding that he was to be paid for them in addition to his salary. The county clerk’s salary was fixed by the board, of supervisors, for two years, at its October session. The respondent admits that the services were rendered, but claims that they *96were duties imposed upon him by law (except as hereafter stated), and that his -salary was complete compensation therefor. The respondent claims that it was no part of the duty of the relator to make expense in going to Big Rapids to get orders for the tax sales, nor was it his duty to make copies of the records for the use of the state statistician. The respondent returns that it considered the claim of the relator, and heard him in relation thereto; that the prosecuting attorney was present, and the liability of the county for said bills was referred to him; and that he advised adversely to the claim of the relator; and the board refused to audit the bills. On the hearing before the circuit judge, he refused to issue the writ of mandamus.
The question to be considered is, are these accounts legal charges, and presented in such a way as to make it incumbent upon the board of supervisors to allow them? The disbursements made by the county clerk were proper charges, if the account had been properly itemized, but a gross sum of $25 for postage and express charges might well be rejected on account of indefiniteness. As to the work done at the request of the state statistician, there is nothing in the act providing for the office of state statistician (Act No. 236, Pub. Acts 1895) that made it the duty of the county clerk to do this work, or the duty of the board of supervisors to pay for it. As to the work done under the provisions of Act No. 206, Pub. Acts 1893, section 123 provides, “Each county treasurer and county clerk shall receive such reasonable compensation for the extra services required by this section as may be allowed by the board of supervisors, to be paid out of the county treasury.” There is nothing in the record to show that any work was done under the provisions of this section. Section 110 provides, “County officers shall be paid for services under this act by salary or otherwise, as the board of supervisors shall determine.” We think the case is controlled by Stetson v. Supervisors of Calhoun Co., 36 Mich. 10; Sherman v. Supervisors *97of Sanilac Co., 84 Mich. 108; Backus v. Wayne County Treasurer, 99 Mich. 218.
The mandamus as prayed must be -denied, with costs.
Grant, Montgomery, and Hooker, JJ., concurred. Long, C. J., did not sit.